Pardee, J.
It is a well settled principle of law that whenever a court of competent jurisdiction has judicially tried and determined a right or a fact, the judgment thereon, so long as it remains unreversed, shall be conclusive upon the parties and those in privity with them in law or estate.
This trial and determination must be upon pleadings wherein is an averment of a fact precisely stated on one side and traversed on the other, and found by the court or jury affirmatively or negatively in direct terms, and not byway of inference. Such a result would be obtained where an issue is reached by special pleading; rarely, when the general counts in a declaration are met by a general denial.
In our modei'n practice it is usual to insert several general counts in a declaration; and when the general issue is pleaded to these many different claims -may be tried. When upon pleadings thus framed a general judgment is rendered, and is thereafter pleaded in bar, it is primé facie evidence of a prior adjudication of every demand which might have been drawn into controversy under it; but, like other primé fade evidence, it may be met and controlled by other competent evidence tending to show that any particular demand or claim was not - presented or considered. Sawyer v. Woodbury, 7 Gray, 499.
In Kennedy v. Scovil, 14 Conn., 68, this court said, that, “ in order to constitute a former judgment an estoppel, or in other words, to render it conclusive on any matter, it is necessary that it should appear that the precise point was in issue *328and decided; and this should appear from the record itself.” And, in Dickinson v. Hayes, 31 Conn., 423, the court say:— “ Where two or more distinct causes of action are sued for in the same declaration and there is a general verdict and judgment for the plaintiff or a judgment for him on default, the record of such judgment is not conclusive evidence that both or all of those causes of action have been passed upon or adjudicated. Thus, in Seddon v. Tutop, 6 T. R., 607, the plaintiff sued upon a promissory note and also for goods sold. The defendant suffered judgment by default, and upon executing the writ of inquiry, the plaintiff being unprepared with evidence regarding the goods, took his verdict and judgment for the note only. In a subsequent action for the goods it was held that the judgment in the first suit was no bar to the plaintiff’s recovery in the second, and that the plaintiff was at liberty to prove what took place at the first trial for the purpose of showing that his verdict and judgment then, did not include the price of the goods sued for now.”
The right of the appellant to recover one thousand dollars from Hicks upon the special contract may have been the issue which was tried and determined in the original suit; the same is true of his right to recover the reasonable value of his services upon the direction of Hicks to “ go on and make a noise about the property;” also, of his right to recover for money laid out and expended for and at the request of Hicks; the record, showing merely a general judgment for Hicks, leaves it wholly uncertain, without other evidence, whether or not the right of the appellant to recover the claim which he has presented to the commissioners was put in issue, tried and determined in that suit.
Upon these principles, the record in question cannot he deemed conclusive for the purpose for which it was offered in evidence. The appellant is entitled to the privilege of showing that the claim which he now presents was not put in issue, tried or determined in the original suit.
There is error in the judgment complained of, and it is reversed.
In this opinon the other judges concurred.